Citation Nr: 1742826	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  05-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether injuries sustained in a May 1982 motor vehicle accident were incurred in the line of duty.  

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right knee disorder, as secondary to a left knee disorder.  

4.  Entitlement to service connection for a right wrist disorder (other than residuals of a fracture of the right forearm). 

5.  Entitlement to service connection for a left leg disorder (other than status post (SP) left hip dislocation with a history of myositis), to include as secondary to diabetes mellitus.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date earlier than January 31, 2005, is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to January 1984.  His DD 214 reflects that he was given an honorable discharge by reason of physical disability.  

This case comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which as pertinent herein denied service connection for right and left knee disabilities on the basis that there was no evidence linking any currently diagnosed bilateral knee disabilities to military service.  The Veteran did not file a timely Notice of Disagreement (NOD) thereto.  As noted in the Board's 2016 remand, VA treatment records received within a year of that rating decision reflected that an examining VA clinician appeared to relate bilateral knee pain to an inservice motor vehicle accident (MVA) that constituted new and material evidence prior to the expiration of the appeal period which under 38 C.F.R. § 3.156(b) must be considered as having been filed with the claim which was pending at the beginning of the appeal period.  Thus, the claims for service connection for disorders of both knees will be considered on a de novo basis, as opposed to petitions to reopen previously denied claims.  

This appeal also stems from appeals of November 2005 and August 2007 rating actions which denied service connection for disorders of the right wrist and left leg (November 2005) and entitlement to TDIU (August 2007). 

Also, the appeal stems from an appeal of a June 2007 RO administrative decision which determined that injuries incurred during a May 1982 MVA were the result of the Veteran's willful misconduct and not within the line of duty.  

In October 2006, the Veteran testified as to claims for service connection for right wrist and left leg disabilities before a Decision Review Officer (DRO).  In February 2010, he testified before an Acting Veterans Law Judge (AVLJ).  Copies of the hearing transcripts have been associated with the Veteran's electronic record. 

In April 2010 the Board denied service connection for type II diabetes mellitus, and a disability rating in excess of 20 percent for status post arthroplasty, right fifth toe.  Issues of entitlement to service connection for disorders of each knee, bilateral hearing loss, hypertension, a right wrist disorder, and for a left leg disorder as well as whether injuries sustained in a May 1982 MVA were incurred in the line of duty, and a TDIU rating were remanded.  

In a March 2016 decision the Board granted service connection for bilateral hearing loss.  The Board remanded several other issues.  A claim for service connection for tinnitus, on appeal of a June 2015 rating decision, and for an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date earlier than January 31, 2005 was warranted, on appeal of a June 2014 rating decision, were remanded because NODs had been filed, requiring the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board remanded claims for service connection for disorders of each knee, the right wrist, and left leg; as well as whether injuries sustained in a May 1982 MVA were incurred in the line of duty, and entitlement to a TDIU rating to afford the Veteran a Board hearing.  

Additionally, the Board noted in March 2016 that service connection was in effect for status-post left hip dislocation with a history of myositis, and for residuals of a fracture of the right forearm, then rated 20 and 10 percent disabling, respectively.  Thus, the claims for service connection for left leg and right wrist disabilities would not include consideration of the above-cited service connected disabilities.  The Board also noted in 2016 that in a January 2006 statement the Veteran alleged that ulcers of his left leg were due to diabetes mellitus (service connection for which was denied in the April 2010 Board decision) and, so, that issue was phrased as stated on the title page.  

A July 8, 2016 rating decision granted service connection for bilateral hearing loss, pursuant to the March 2016 Board decision, which was assigned an initial noncompensable disability rating.  That decision also granted service connection for tinnitus, which was assigned an initial 10 percent disability rating.  The Veteran has not initiated an appeal of the ratings or effective dates assigned.  No statement of the case was issued on the hypertension issue. 

The Veteran testified at a December 2016 Board video hearing before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  At the time it was explained to the Veteran that he had testified as to the issues on appeal before an Acting VLJ (in 2010) and that he had the right to a third hearing but that he waived that right.  Pages 3 and 4 of the transcript.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

As noted in the record, VA Form 21-526EZ, dated December 9, 2016, reflects that the Veteran set forth new claims of service connection for (a) a psychiatric disorder (claimed as a psychological disorder); (b) a low back disorder; (c) bilateral shoulder arthritis; (d) right hip arthritis; (e) bilateral ankle arthritis; and (f) small vessel ischemic disease of the brain as secondary to service-connected hypertension.  

An April 7, 2017 rating decision denied service connection for small vessel ischemic disease of the brain; left ankle arthritis (claimed as bilateral ankle arthritis); a psychological disorder; and for a low back condition.  It was found that new and material evidence had been submitted to reopen claims for service connection for a right hip condition, reopened as right hip arthritis; for a right ankle injury, existing prior to service (EPTS), reopened as bilateral ankle arthritis; a right shoulder condition, reopened as bilateral shoulder arthritis; and for a left shoulder condition, reopened as left shoulder arthritis.  However, on de novo adjudication those service connection claims were denied.  The Veteran was notified of this, and of his appellate rights, by RO letter of April 10, 2107, but as yet he had not initiated an appeal of that decision.  The same is true for a July 2017 rating decision that denied service connection for sleep apnea. 

As previously noted in the March 2016 Board decision, in a February 2016 written argument to VA, the Veteran's representative waived initial RO consideration of all evidence received since issuance of the last supplemental statement of the case.  Since the March 2016 Board decision, additional evidence has been added to the file, including VA and private treatment records.  The Board, however, finds that such evidence is irrelevant as the issue of a current disability has already been substantiated, and this evidence also does not provide additional information not previously considered on the material issue of whether the claimed disabilities are due to willful misconduct.  Thus, no action is warranted on this matter. 

This appeal was processed using the Veterans Benefits Management System paperless claims processing system. 

The issues of entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date earlier than January 31, 2005 is warranted, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  




FINDINGS OF FACT

1.  The Veteran is presumed to have been intoxicated at the time of a May 1982 motor vehicle accident (MVA) which was caused by the Veteran's alcohol consumption; a January 1984 Line of Duty Investigation determined that the Veteran's injuries from the accident were a result of his own misconduct and were not incurred in the line of duty.  

2.  The Veteran is presumed to have been intoxicated at the time of the accident which constitutes willful misconduct. 

3.  Any disabilities, other than those already service-connected, stemming from the May 1982 MVA are due to willful misconduct and are not the proper subjects of VA disability compensation, including a left knee disorder (other than a left knee scar), a right wrist disorder (other than residuals of a fracture of the right forearm), and a left leg disorder, including venous insufficiency, ulcers, and varicose veins (other than status-post left hip dislocation with a history of myositis).  

4.  Because service connection is not in effect for disability of the left knee other than an asymptomatic scar or for diabetes mellitus, type II, a right knee disorder and a left leg disorder including venous insufficiency, ulcers, and varicose veins (other than status-post left hip dislocation with a history of myositis) are not proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Injuries of the left knee, right wrist, and left leg sustained in a May 1982 MVA were the result of the Veteran's own willful misconduct and were not incurred in the line of duty.  38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.1, 3.301 (2016).  

2.  The criteria for service connection for a left knee disorder, a right knee disorder, a right wrist disorder, and a left leg disorder are not met.  38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letter of June 30, 2003 as to the claims for service connection for disorders of the right knee and right wrist; by letter of January 13, 2004 as to service connection for disorders of both knees; by letter of August 3, 2005 as to service connection for disability of the left leg and, again, the right wrist; and by letters of January 27, 2006, October 25, 2006, and June 26, 2014 as to service connection for ulceration of the left leg.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and personnel records are on file.  VA treatment records are on file and private medical records have been obtained.  Records of the Social Security Administration (SSA) are also of record.  By letter of November 28, 2014, the Veteran was provided with a copy of his Line of Duty Determination, as he requested.  

The Veteran testified at a 2006 DRO hearing, a February 2010 hearing before an Acting VLJ, and in December 2016 before a VLJ.  Neither he nor his representative has identified any prejudice in the conduct of the RO or Board hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

Additionally, as to the claims for service connection the Veteran has not been afforded VA examinations during the prolonged course of this appeal to obtain nexus medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159 (c)(4).  This is because the pertinent issue is whether any injury was incurred in the line of duty and was not due to willful misconduct.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1 (m), (n), 3.301.  Here, the Board has determined that the proximate cause of his injures was the Veteran's own willful misconduct and intoxication in service.  Under 38 C.F.R. § 3.159(d)(1), VA does not have to provide assistance to the claimant, including a VA examination, due to the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  Therefore, a VA examination is not required here, and in fact, would serve no useful purpose in the instant case.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the record on appeal. 

Background

A May 23, 1982 Georgia Uniform Motor Vehicle Accident Report shows that the Veteran was in a single vehicle MVA on May 22, 1982 headed west on a street when he lost control and went across the eastbound lane and struck a tree head-on.  The speed at which he was traveling was unknown.  

A July 11, 1983 Medical Board report shows that the Veteran's chief complaints were left hip and right forearm pain.  Due to his MVA he had dislocated his left hip and fractured both bones in the right forearm for which he had closed reduction of the left hip and open reduction and internal fixation of the right forearm bones.  X-rays revealed the right forearm fractures were healed with plates and screws in place.  A bone scan was indicative of increased bony activity only at the right ankle.  

A report of a July 18, 1983 Medical Board evaluation shows that the Veteran had left hip pain after dislocation and minor myositis ossificans, healed right forearm fractures with plates and screws in place, and surgical scars of the distal right forearm.  He had a family history of diabetes mellitus.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints, dizziness or fainting spells, high or low blood pressure, cramps in his legs, broken bones, and foot trouble.  It was noted that he had sutures in his left knee in May 1982.  As to dizziness or fainting spells he had none in more than 5 years.  As to high blood pressure it was normal at present.  As to cramps in his legs this was normal after exercise.  

A July 28, 1983 report of Medical Board Proceeding reflects that the Veteran's injuries of the right forearm and left hip were incurred in the line of duty in 1982.  

An August 11, 1983 report of Physical Evaluation Board Proceedings reflects that as to the Veteran's injuries of the right forearm and left hip, "[i]n the absence of an approved LD [Line of Duty] report concerning the circumstances surrounding this disability, this case has been processed as if a favorable determination has been made.  Should an unfavorable line of duty determination result, the member will not be eligible for entitlements under the Army disability system."  Because he could not perform in his military occupational specialty worldwide he was considered unfit and it was recommended that he be separated with severance pay.  

A January 19, 1984 Statement of Patient's Treatment noted that the Veteran had been hospitalized from May 22, 1982 to July 13, 1982 and the diagnoses were a left hip dislocation, and right forearm fracture, and sprains of the left knee and right ankle.  In July 1982 he had a venogram.  

A January 20, 1984 Report of Investigation, Line of Duty and Misconduct Status, shows that intentional misconduct or neglect was the proximate cause of the Veteran's left hip dislocation, and right forearm fracture, and sprains of the left knee and right ankle from the MVA.  It was stated that the proximate cause of the MVA was due to intoxication.  A blood alcohol test was performed on the day of the accident and showed a blood alcohol content of .135.  This level exceeded the Georgia limit, which was .12, as to intoxication.  Thus, the injuries sustained were not in the line of duty and were due to the Veteran's own misconduct.  

A December 1984 VA examination had found, in pertinent part, a scar over the patella of the left knee but no instability of the left knee, and there was normal range of motion of that knee.  He was asymptomatic as to the laceration of the left knee and the injury had been without bony involvement.  A left knee X-ray was normal.  

A June 1986 rating decision granted service connection for residuals of fractures of the radius and ulna of the right forearm, which had required open reduction and internal fixation, and for residuals of dislocation of the left hip with myositis ossificans, as well as a scar over the patella of the left knee from a laceration, all stemming from a May 1982 MVA.  These grants were made effective January 5, 1984, the day after service discharge.  That rating decision specifically noted that "[a]vailable records show no indication of misconduct on the [v]eteran's part in the May 1982 [MVA]."  

VA treatment reports in November and December 2003 reflect that an examining VA clinician, appeared to relate bilateral knee pain to an inservice MVA.  

A June 2007 Administrative decision found that the Veteran's injuries were a result of his own willful misconduct and not incurred in the line of duty and, so, no VA benefits or compensation was due as a result of injuries received in that MVA.  It was noted that laboratory tests at the time of the accident revealed he had a blood alcohol content of .135 percent and a Physical Evaluation Board (PEB) proceeding in August 1983 noted that should an unfavorable line of duty determination be made the Veteran would not be eligible for entitlements under the Army disability system.  Thereafter, a line of duty investigation in January 1984 found that the injuries were not incurred in the line of duty because of his own misconduct.  

A February 2002 statement from Dr. D. R. of the Talladega Surgery Associates shows that the Veteran had been treated since November 1983 for severe chronic venous insufficiency causing left leg pain, swelling, dermatitis, and venous ulcers that had required surgery and use of Unna boot therapy.  The chronic venous insufficiency appeared to be related to a prior MVA during military service in which he had injured his left leg and right wrist.  He had chronic left hip, left leg, and right wrist pain since that accident.  

A statement in April 2004 from a VA physician, Dr. M. Z. Q. reflects that the Veteran had been diagnosed with diabetes mellitus, type II, on November 20, 2003.  

At the October 2006 DRO hearing the Veteran testified that he began having problems with his left leg from venostasis or ulcers during service when he had problems bending and they could not find out why, and even X-rays were negative.  He had gone to a civilian doctor who had told him that he had problems with his veins and, so he had to have veins surgically removed which was done in 1987.  The first time after service that he had first gone to a doctor complaining of a left leg problem was in 1987, about 3 years after his 1984 service discharge.  

The Veteran also testified that he had trauma to his left leg and when he was in the hospital he had not been able to bend his left leg.  When in the hospital, after an inservice MVA, at that time his left knee had also been "messed up."  But he had the same problem with his left leg as he had after service in that he could not bend it.  X-rays during the inservice hospitalization had been negative.  Thus, he just had to deal with this problem until after service.  

The Veteran testified that when he had first seen a doctor after service in 1987 about his left leg for venostasis or ulceration, he was informed by physician Dr. D.R. that it was possible that the problem was caused by the inservice MVA trauma to his left leg.  The Veteran stated that he would obtain a written opinion from this civilian physician that the ulcerated leg condition was the result of the inservice MVA.  Currently, when he had ulcerations his treatment consisted of wrappings, like a boot, which typically took 4 to 6 weeks to heal and required that he be nonambulatory and elevate the left leg.  During periods of ulceration he took medication daily and after the ulcers healed his left leg remained swollen and painful.  He also testified that he was a diabetic.  

At the October 2006 DRO hearing the Veteran testified that he had injured his right wrist in his May 1982 MVA.  His wrist had been shattered and required surgery with fixation by plates and screws.  During service he had been given a right wrist brace and had used it ever since the 1982 MVA, including when discharged from service.  After service he sought VA treatment for his right wrist and a VA doctor told him that he had traumatic arthritis of the right wrist from the 1982 MVA.  Also, he had treatment by a private physician and those records were on file.  He now had aching and swelling of the right wrist and for two years he had used a brace prescribed by VA which helped stabilize that wrist.  

At the 2010 travel Board hearing the Veteran testified that he was not given a physical examination when he was discharged from active service.  He believed that exposure to cold weather may have played a role in developing his current disabilities of each knee.  He testified that he had injured his left knee, left hip, right wrist, and right ankle in a 1982 MVA.  

As to the circumstance of his inservice May 1982 MVA, the Veteran testified at the 2010 travel Board hearing as follows:  "[O]nly thing I remember was that I was riding down the road and all of a sudden - I don't remember nothing."  He did not believe that the accident was due to willful misconduct because he had been told by a nurse that he was diabetic but he had no proof of this even though he had been on sick call because after physical training he would be tired, which was a symptom of diabetes but for which he was not treated during service.  He felt that it was possible that the 1982 MVA was due to hypoglycemia or a diabetic blackout.  He first received a formal diagnosis of diabetes in 2003.  

The Veteran testified at the 2010 travel Board that other than the 1982 MVA he had not had any other injury to his left leg during or after service.  The Veteran indicated that his left leg disability affected the left calf area below the knee.  The involvement of the left leg was described as what appeared to be varicose veins and some "pre-edema", with discoloration down around the left ankle.  The Veteran testified that a civilian physician, Dr. D. R. of Talladega, Alabama, had performed surgery for his left leg disability in 1987 and this physician had signed a statement relating this left leg disability to the Veteran's 1982 MVA and which had been given to VA.  

The Veteran testified at the 2010 travel Board that he had not injured the right knee in the 1982 MVA or at any time after service.  He believed that he had right knee disability due to shifting weight to the right lower extremity due to the left knee disability.  

The Veteran testified at the 2010 travel Board that due to the 1982 MVA he had arthritis of the right wrist for which he had VA treatment and had surgery which he described as a "medical transplant."  

At the 2016 videoconference it was acknowledged that the crux of this appeal as to the claims for service connection was whether they were incurred due to willful misconduct.  The Veteran testified that while off duty in May 1982 at Ft. Stewart, Georgia, he had consumed alcoholic beverages but did not believe that he was intoxicated because he knew "what [he] was doing and everything."  He was driving home and "blacked out or something."  When asked if had any recollection of the accident he responded "it's just hard to explain."  Although taken to a hospital, he had not been given any citation by the police and he could not remember if he had been prosecuted for driving under the influence or whether there had been any "UCMJ" action against him.  

At the 2016 videoconference the Veteran indicated that prior to the MVA he had fatigue after physical training which he felt, in retrospect, was due to diabetes and that it was possible that he might have had diabetes at that time.  A Physical Evaluation Board had found that his injuries were incurred in the line of duty.  VA had service-connected some residuals from that 1982 MVA consisting of fractures in the right forearm, a dislocated left hip, and a scar of the left knee.  

At the 2016 videoconference the Veteran clarified that his left leg disability consisted of varicose veins and was also caused by the 1982 MVA.  Pages 13 and 14.  He had surgery for this in 1987 consisting of vein stripping, but still had swelling for which he wore compression stocking.  

Law and Regulations

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

However, service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(m), (n), 3.301(a).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(2), (3).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

Stated in other terms, a finding of willful misconduct, defined as "an act involving conscious wrongdoing or known prohibited action," negates the statutory presumption that a disease or injury was incurred in the line of duty.  Daniels v. Brown, 9 Vet. App. 348, 351 (1996); 38 C.F.R. § 3.1(n).  A veteran cannot receive VA compensation for a disability that is the result of willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105(a), 1110.  See Crediford v. McDonald, No. 14-2018, slip op. at 2 (U.S. Vet.App. Aug. 31, 2015) (nonprecedential memorandum decision).  

The VA Adjudication Procedure Manual, M21-1MR, provides further guidance with regard to willful misconduct determinations and alcohol consumption.  A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  Determinations of willful misconduct in such instances depend on the facts found. Exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Blocks a and b. 

In determining willful misconduct, the M21-1MR also indicates that laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated. By July of 2005, all states, Washington D.C., and Puerto Rico had adapted BAC of .08 as the legal level intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Block c. 

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception to the line of duty does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).  

Whether Injuries Sustained in a May 1982 MVA Were Incurred in Line of Duty

By the time of the June 2007 Administrative decision, service connection for status post left hip dislocation with a history of myositis, residuals of fractures of the right forearm, and laceration scar of the left knee had been in effect for more than 10 years.  And, because there is no evidence of fraud or that the Veteran did not have the requisite military service or character of discharge, the status of service connection for those disabilities is protected.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  

However, merely because the status of service connection for the above mentioned disabilities is protected does not require VA to continue to grant service connection for disabilities stemming and resulting from activities not in the line of duty as a result of an act of willful misconduct.  

Review of the record reflects that in May 1982 after consuming several alcoholic beverages, the Veteran was involved in a MVA in which he sustained significant injuries, including to the left hip, right forearm, and left knee.  

Initially, a July 28, 1983 report of Medical Board Proceeding found that the Veteran's injuries of the right forearm and left hip were incurred in the line of duty in 1982.  However, an August 11, 1983 report of Physical Evaluation Board Proceedings specifically noted that "[i]n the absence of an approved LD [Line of Duty] report concerning the circumstances surrounding this disability, this case has been processed as if a favorable determination has been made."  

It was not until several days after his actual discharge from service that a January 20, 1984 Report of Investigation, Line of Duty and Misconduct Status, found that intentional misconduct or neglect was the proximate cause of the Veteran's injuries concluding that the MVA was due to intoxication as shown by a blood alcohol test performed on the day of the accident that revealed a blood alcohol content of .135 which significantly exceeded the legal limits with respect to the matter of driving while intoxicated.  Thus, the injuries sustained were not in the line of duty and were due to the Veteran's own misconduct.  

While the Veteran has testified that he did not believe that he was intoxicated, he has also admitted that he had ingested alcohol.  Nevertheless, the Board finds that the results of the blood alcohol test far outweigh the Veteran's opinion as to whether he was intoxicated.  In this regard, at least some of his testimony indicates that he does not have full recollection of the events leading to the MVA.  His testimony further speculated that diabetes may have caused him to have a hypoglycemic episode of diabetic blackout leading to the MVA.  However, the Board has previously denied service connection for diabetes mellitus, type II, in April 2010.  In that Board decision it was noted that the Veteran was provided a diagnosis of type II diabetes mellitus in November 2003 and that a Triage note that month clearly indicated that, per orders of the physician who saw him in September 2003, the Veteran was notified of the "new onset" of type II diabetes mellitus.  Moreover, the Board then noted that although the Veteran had said that he was told at that time that his diabetes had existed for some time, there was no indication in the medical records of this finding nor was there any indication that his current type II diabetes mellitus was related to the Veteran's service or had its onset therein.  

In fact, the Board concluded in April 2010 that "although the Veteran claimed in an April 2009 statement that his type II diabetes mellitus was diagnosed within one year after his separation from service, it is clear from the record that the Veteran's type II diabetes mellitus was not diagnosed until almost 20 years after his discharge."  Thus, the Board concludes that diabetes mellitus did not play a role in causing the 1982 MVA. 

The law is clear that, if intoxication results proximately and immediately in disability or death, the disability or death will be considered to be the result of the person's own willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  The evidence in this case clearly shows that the Veteran's intoxication was the proximate cause of the accident.  Although the Veteran argues that he had diabetes which contributed to or caused the accident, he acknowledges he consumed alcohol.  He further contends that it was initially found that the MVA occurred in the line of duty.  However, when that initial determination was made the results of his blood alcohol content were not known.  Thus, the Board is more persuaded by the actual results of that test than the Veteran's testimony in that regard. 

The VA has recognized that a blood alcohol content of the degree which the Veteran demonstrated when the MVA occurred raises a presumption of intoxication which has not been rebutted in this case.  The investigation report likewise concluded that the Veteran's alcohol consumption resulted in the accident.  The high level of the blood alcohol content shows deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran was driving his car after consuming alcohol at the time of the accident.  This action proximately and immediately caused his car accident.  Thus, the Board finds that the May 1982 MVA was caused by the Veteran's alcohol consumption and constitutes willful misconduct.  As such, injuries sustained in that accident were not incurred in the line of duty, and the appeal as to this matter is denied.  

Right Knee Disorder and Left Leg Disorder - Secondary Service Connection

Several VAOPT records in 2003 and 2004 indicate that the Veteran's multiple musculoskeletal complaints were related to his 1982 MVA.  This was the same conclusion reached on VA examination in January 2004.  

Private clinical records in October 2015 show that the Veteran has bursitis of the right knee and tendinitis of the right patellar tendon, while X-rays were negative.  A July 22, 2010 VAOPT record shows that he had degenerative joint disease of the hips, knees, and back and that he had chronic swelling of the left leg due to varicose veins for which he had a vein stripping operation years ago but still had recurrent ulcers of the lateral side of the lower left leg and ankle.  

Records of Dr. D.R. of Talladega Surgery Associates in 1988 and 1989 show that in February 1989 the Veteran had greater and less saphenous vein stripping.  In February 2002 Dr. D.R. reported that the Veteran had chronic venous insufficiency, causing left leg pain, swelling, dermatitis, and venous ulcers which appeared to be related to the inservice MVA.  A March 2002 VA examination yielded a diagnosis of left knee and ankle degenerative joint disease from varicose vein surgery, post military service in 1989, although VA X-rays of the knees in February 2005 found no significant degenerative changes.  A September 13, 1989 VA Medical Certificate states that the Veteran's 1982 MVA injuries were complicated by deep vein thrombosis of the left leg with chronic venous stasis disease affecting the left ankle.  Venous ulcers of the left ankle had healed following greater and lesser saphenous vein strippings.  Postoperatively, he continued to develop edema and ulceration which responded to Unna boot dressings.  He had had three recurrences of ulcers since that surgery.  

To the extent that the Veteran claims service connection for a right knee disorder as secondary to a left knee disorder, the Board notes that even the Veteran's testimony indicates that he believes that it is pathology of the left knee joint which causes such pain as to necessitate his placing greater weight on his right knee, thereby causing his claimed right knee disability.  He has not alleged, and there is no medical evidence, that the service-connected but asymptomatic laceration scar over his left patella in any way causes or in any way contributes to or aggravates any right knee disability.  

Similarly, the Veteran contends that his venous insufficiency and varicose veins of the left leg are due to diabetes mellitus, type II, and that diabetes was incurred during service.  However, service connection for diabetes mellitus, type II, was denied by the Board in April 2010 and that decision is final.  Indeed, a December 2003 VAOPT record shows that the Veteran's diabetes was of new onset and in an April 2004 statement, a VA physician reported that the Veteran had been diagnosed with diabetes in November 2003.  Thus, as he is not service-connected for diabetes mellitus, type II, even if his venous insufficiency and varicose veins of the left leg are due to such diabetes, it provides no basis for a grant of secondary service connection.  Moreover, the clinical evidence shows that his circulatory problems in the left leg stem from his 1982 MVA and, as such, were not incurred in the line of duty.  


ORDER

Injuries sustained in a May 1982 motor vehicle accident were not incurred in the line of duty; the appeal is denied.   

Service connection for a left knee disorder, a right knee disorder, a right wrist disorder, and a left leg disorder is denied. 




REMAND

Hypertension

As noted above, in March 2016 the Board, in pertinent part, remanded the issue of 
entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date earlier than January 31, 2005 was warranted, because an NOD had been filed, requiring the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  No SOC was issued on the hypertension issue.  Accordingly, the issue is remanded again for compliance with the prior Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

TDIU

A July 23, 1993, record of Dr. D.R. of Talladega Surgery Associates stated that following the Veteran's long period of leg problems (which had included use of a Unna boot and greater and less saphenous vein stripping) that the Veteran was encouraged to change employment to get off of his leg because it appeared that he would always have serious chronic venous problems that would seriously limit his activities.  

VA examination in January 2005 noted that the Veteran had worked from 1984 but not since 1993 for Georgia Pacific Timber Company due to multiple medical problems.  In VA Form 21-4138, Statement in Support of Claim, dated July 27, 2010 the Veteran reported he was receiving SSA disability benefits due to left leg problems, and a copy of a March 1995 SSA award shows that chronic psychological problems and chronic stasis dermatitis, left leg venous insufficiency, and bilateral ankle ulcers were bases for his receipt of disability benefits.  

At the 2016 videoconference the Veteran testified that he had last worked in 1993.  He had work experience as a laborer, a machine shop operator, and a line operator.  These jobs had required a lot of standing on his legs.  The last year he worked he had to go straight to the hospital because his leg became badly infected, even developing holes on both sides of his legs, and he could have possibly lost that leg if he had not discontinued working.  His varicose veins were the primary reason he could not work.  Also, his depression was a factor.  He had been seeing a therapist who had informed him that there was a possibility that he might have posttraumatic stress disorder. Transcript Page 15.  

When asked if his service-connected left hip, right forearm, hypertension, hearing loss, and tinnitus affected his ability to work, he replied "Yes" because due to his left leg it was hard for him to stand on his legs, and even his left hip caused problems as did the residual surgical hardware in his right forearm.  He was in receipt of SSA disability benefits due to his varicose veins and depression.  

In the judgment of the Board it would be helpful if a medical opinion is obtained addressing the overall impact of the Veteran's multiple service-connected disabilities upon his occupational abilities.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issue of  
entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date earlier than January 31, 2005, is warranted.  The Veteran should be informed that, in order to perfect an appeal of any issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Schedule the Veteran for a VA examination for the purpose of obtaining an assessment as to the extent of the occupational impairment attributable to the service-connected disabilities (status post left hip dislocation with a history of myositis, status post arthroplasty of the right fifth toe, residuals of a fracture of the right forearm, hypertension, tinnitus, scar of the left knee, and bilateral hearing loss), in combination.  

Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

In arriving at an assessment on the impact the Veteran's service-connected disabilities, in combination, have on his ability to perform physical and sedentary work, the examiner should not consider the Veteran's age or the impairment caused by his nonservice-connected disabilities.  

3.  Thereafter, determine whether to refer this matter to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of entitlement to a TDIU on an extraschedular basis.

4.  Then, readjudicate the claim for a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded the opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________ 		____________________________
               T. L. DOUGLAS			                DEBORAH W. SINGLETON                        
        Acting Veterans Law Judge                                    Veterans Law Judge
        Board of Veterans' Appeals                               Board of Veterans' Appeals



___________________________________
TANYA SMITH
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


